DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
 By way of this response, claim 1 has been amended, claims 1-7, and 9-13 are pending for consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022 was filed after the mailing date of the Application on 10/30/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAZAKI Corp. (JP 5897860 B2) and in view of Alastair et al. (AU 744828) and Conner et al. (US 2015/0068621).
With regards to claim 1:
YAZAKI Corp. discloses (refer to Fig. 1 and 2 below) a gas station for delivery of gas to appliances, in particular in a building, the gas station comprising a casing (11, 12, 70) and a gas regulation device (10, 20) with several components comprising at least a gas regulator (10), wherein the gas regulation device (10, 20) is mounted or mountable within the casing (11, 12, 70), wherein the casing (11, 12, 70) comprises a ground plate (30) and a cover element (70) being securable or secured onto the ground plate (30), wherein the ground plate (30) is configured for mounting to a wall or to an external mounting post (via screw holes 32, See [0066] of YAZAKI Corp.), and wherein the cover element (70) has a box- shape or a bowl-shape, so that when the cover element (70) is detached from the ground plate (30), the gas regulation device with its components is accessible from four sides, namely from a front side, from a top side, from a left side, and from a right side.

    PNG
    media_image1.png
    544
    983
    media_image1.png
    Greyscale

Fig. 1

    PNG
    media_image2.png
    504
    423
    media_image2.png
    Greyscale

Fig. 2
YAZAKI Corp. does not disclose several components comprising at least a filter and the ground plate is generally flat, wherein the ground plate comprises a flap, and wherein the flap supports the gas regulation device and the cover element.
Alastair et al. discloses (Page 2, line 25) a provision of a filter in a gas station for delivery of gas to appliances is merely the addition of a commonly used feature for this type of devices is generally known. Furthermore, it appears that the invention lies in the casing (ground plate, cover element) itself. The provision of a filter, a valve, a meter or anything else does not affect technical features of the casing.
Conner et al. discloses (refer to Fig. 3 and 4 below) a casing (20) for gas manifold (40) comprising a ground plate (41) and a cover element (29), wherein the cover element (29) has box shape so that the cover element is detached from the ground plate, the gas manifold (40) with its components (46, 43, 57, 52, …) is accessible from four sides, and the ground plate (41) is generally flat, wherein the ground plate (41) comprises a flap (F), and wherein the flap (F) supports the gas manifold (40) and the cover element (29).

    PNG
    media_image3.png
    955
    846
    media_image3.png
    Greyscale

Fig. 3

    PNG
    media_image4.png
    938
    930
    media_image4.png
    Greyscale

Fig. 4
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas station of YAZAKI Corp. to include a filter in the casing to filter the gas before reaching the appliances as taught by Alastair et al. (The provision of a filter in a gas station is not consider as inventive since it is a trivial task for the skill person in the art to add such a filter, and furthermore, the filter is not a technical feature which is necessary for achieving the solution of technical problem cited in the present application, i.e. ease of maintenance and avoid misuse), and modify the casing of YAZAKI Corp. to have the casing design as disclosed by Conner et al. wherein the ground plate is generally flat and comprises a flap, and wherein the flap supports the gas regulation device and the cover element, since both YAZAKI and Conner et al. are in the same field of endeavor of protecting casing for gas regulating device/manifold, so that the when the cover element is detached from the ground plate, the gas regulation device with its components is accessible from four sides.
YAZAKI Corp., as modified, discloses the gas station of claim 1.
With regards to claim 2:
YAZAKI Corp., as modified, discloses the gas station of claim 1, characterised in that the ground plate (30, 41) is provided as attachment basis for the gas regulation device (10, 20), which comprises a gas regulator (10) and/or at least one filter, in particular at least one cartridge filter, and/or at least one valve and/or at least one manometer (20) and/or at least one dielectric link insulation, so that the gas regulation device may be preassembled on the ground plate (30, 41).
With regards to claim 3:
 	YAZAKI Corp., as modified, discloses the gas station of claim 1, characterised in that the ground plate (10, 41) comprises at least one fastening element, in particular at least on hole (32), in particular at least two or at least three holes, for fastening, in particular screwing, the gas station on the wall or on the external mounting post.


With regards to claim 4:
YAZAKI Corp., as modified, discloses (see Fig. 2 above) the gas station of claim 1, characterised in that the cover element (70, 29) is securely attached and locked, or securely attachable and lockable, onto the ground plate (30, 41) (by screws and tabs).
With regards to claims 6:
YAZAKI Corp., as modified, discloses (refer to Fig. 2 above) the gas station of claim 1, characterised in that the ground plate comprises at least one spacer (plate section where the holes located), so that the ground plate is attached to the wall or to the external mounting post in such a way that a predefined gap maintained between the ground plate and the wall or between the ground plate and the mounting post and that the ground plate comprises ventilation means (33) in order to guide any leakage gas in the gap which is provided between the ground plate and the wall or between the ground plate and the external mounting post.
With regards to claims 9:
YAZAKI Corp., as modified, discloses (refer to Fig. 2 above) the gas station of claim 1, characterised in that the casing (11, 12, 70) comprises an alternative or additional ventilation opening (33) between the cover element (70) and the ground plate (30).
With regards to claims 10:
YAZAKI Corp., as modified, discloses (refer to Fig. 1 above) the gas station of claim 1, characterised in that the gas regulation device comprises a gas regulator (10) and at least one filter as main components and that each component has a standard flange portion (F) towards the following component which has a similar flange portion, so that each of the main components can easily be demounted, serviced or exchanged.

With regards to claims 11:
YAZAKI Corp., as modified, discloses (refer to Fig. 1 above) the gas station of claim 1, characterised in that an inlet valve (not shown, connected to hose (21)) and/or an outlet valve (not shown) has a standard flange (F) towards its next components of the gas regulation device (20, 10), such that inlet valve and/or outlet valve can easily be exchanged.
With regards to claims 12:
YAZAKI Corp., as modified, discloses (refer to Fig. 2 above) the gas station of claim 1, characterised in that an edge portion of the cover element (70) and a corresponding edge portion of the ground plate (30) comprise complementary protrusions (P) and recesses (R), respectively, for positioning and/or holding the cover element (70).
With regards to claims 13:
YAZAKI Corp., as modified, discloses (refer to Fig. 1-2 above) the gas station of claim 1, characterised in that a connection cover element (70) is provided, for covering a connection portion of a gas delivery line (21).
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAZAKI Corp., Alastair et al. and Conner et al., as applied to claim 1 above, and further in view of Schlumberger (EP 0561714 A2).
With regards to claims 5:
YAZAKI Corp., as modified, discloses the gas station of claim 1 (see rejected claim 1 above).
YAZAKI Corp., as modified, does not disclose the ground plate is made of an insulating material, in particular is made of plastic, in order to insulate the gas regulation device from electric charges which might otherwise be transmitted from the wall or the external mounting post onto the gas regulation device.
Schlumberger discloses (refer to Fig. 5 below and Column 3) a similar device in a close technical field which has a ground plate for that same purpose as the device of the application, wherein the ground plate (10) is made of plastic (thermoplastic material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas station of YAZAKI Corp. to made the ground plate (30) from plastic material as disclosed by Schlumberger to insulate the gas regulation device from electric charges which might otherwise be transmitted from the wall or the external mounting post onto the gas regulation device.
YAZAKI Corp., as further modified, discloses the gas station of claim 5.

    PNG
    media_image5.png
    490
    699
    media_image5.png
    Greyscale

Fig. 5
With regards to claims 7:
YAZAKI Corp., as further modified, discloses (refer to Fig. 2 above) the gas station of claim 1, characterized in that the ground plate (30) is defined as a multifunctional element providing one or more of the following functions:
attachment of the gas regulation (10, 20) device thereon, so that the gas regulation device may be preassembled on the ground plate (30),
 	attachment to the wall or to the mounting post,
attachment of the cover element (70) in such a way that the cover element securely locked thereon,
serves while being made of an insulating material as an insulating shield against charges, which might otherwise be transmitted from the wall or from the mounting post onto the gas regulation device,
has ventilation means (33) for any leakage gas to be guided out of the casing (11, 12, 70).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753